DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to communications received on 12/11/2020.
Claims 1, 9, 13-20 have been amended; claims 6 and 12 have been canceled; and new claims 21 and 22 have been added. Therefore, claims 1-5, 7-11 and 13-22 are currently pending in this application.
Response to Amendment
4.	The amendment to claims 13-20 is sufficient to overcome the rejection set forth in the previous office-action under section §101. Accordingly, the Office withdraws the above rejection. 
Claim Objections
5.	Claims 9-11 and 14-22 are objected to for the following informalities:
Regarding claims 9-11, the term “the one or more particular learning content item”, line 18 of claim 9, is considered to be a typographical error for --the one or more particular learning content items--. Appropriate correction is required.  
Non-transitory storage media”. 
However, the above term should be corrected as  --The non-transitory storage media-- since each of claims 14-22 is a dependent claim. Appropriate correction is required.     
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C.112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C.112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

●	Claim 15 is rejected under 35 U.S.C.112(a) or 35 U.S.C.112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 recites, “identifying, in the profile, one or more skills that are associated with the user and that were added to the profile by the user”. 
The original disclosure broadly describes that the user profile stores data items or attributes, including one or more skills (e.g. see the specification: [0020], [0058], etc.). 
does not necessarily describe that the one or more skills are added to the profile by the user. It is worth noting that a genus does not always anticipate a claim to a species within the genus.
Note that, when an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a), or first paragraph (pre-AIA ), a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure (see MPEP 2163.06).
7.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 1-5 and 7 are rejected under 35 U.S.C.112(b) or 35 U.S.C.112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 is ambiguous since the term “the source”, in line 25 of claim 1, lacks sufficient antecedent basis. 
Note that amending the above term as --the second source-- would correct the above ambiguity. 

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Note that, the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of any given reference are exemplary only. Accordingly, such citation(s) are not intended to limit or restrict the teaching of the given reference to the cited portion(s) of the reference only. Applicant is required to evaluate the entire disclosure of each reference pertinent to one or more of the claims.
●	Claims 13, 16, 19 and 21 are rejected under 35 U.S.C.102(a)(1) as being anticipated by Gaglani 2015/0325133. 
Regarding claim 13, Gaglani teaches the following claimed limitations: non-transitory storage media storing instructions which, when executed by one or more processors, cause: analyzing, by a browser extension, text within web content that is being displayed on a computing device; wherein analyzing the text involves identifying one or more keywords; transmitting, by the browser extension, over a computer network, to a remote system, the one or more keywords ([0032], [0044] to [0046], [0049]: e.g. a system for recommending educational resources to a user; wherein the system involves a device that a user uses to access one or more documents from one or more websites; wherein the user installs/downloads a content extension, such as a browser extension, from a given website(s); and wherein the browser extension analyzes the text of a document displayed via the user’s device; and thereby it identifies one or more keywords. The 
browser extension further provides—over a network—the analyzed text, which involves the one or more keywords, as an input to a Knowledge Diffusion Platform, which is the remote system); for each keyword of the one or more keywords, identifying, by the remote system, one or more courses and one or more relevance scores, each of which reflects a relevance measure between said each keyword and a course of the one or more courses ([0036], [0046], [0047]: e.g. the Knowledge Diffusion Platform performs further analysis; such as classifying extracted terms into one or more knowledge domains, determining a similarity score for one or more educational resources based on the frequency of the one or more keywords in the educational resource(s), etc., and wherein a matching process is performed based on the identified terms and similarity score to identify one or more relevant educational resources); transmitting, by the remote system to the browser extension, course identification data that identifies one or more particular courses; causing, by the browser extension, the course identification data to be displayed on the computing device ([0043], [0048], [0054], [0061], [0075]: e.g. the Knowledge Diffusion Platform transmits—to the browser on the user’s device—one or more of the relevant educational resources identified above; and wherein the browser extension displays to the user the educational resources, such as a list of recommended educational resources).
Gaglani teaches the claimed limitations as discussed above. Gaglani further teaches:
Regarding claim 16, making a determination, by the remote system, that a particular course is associated with multiple keywords of the plurality of keywords; based on the determination, identifying the particular course as one of the one or more particular courses ([0044] to [0048]: e.g. the Knowledge Diffusion Platform selects a given 
learning resource—such as an article—as being relevant to the content that the user is viewing, when plurality of keywords of the learning resource are similar to the plurality of keywords of the content that the user is viewing); 
Regarding claim 19, wherein the one or more particular courses are one or more particular video courses, determining, by the remote system, a confidence level for each video course of a plurality of video courses, wherein the confidence level for a particular video course of the plurality of video courses includes one or more of a rating of a provider of the particular video course, a number of views of the particular video course, or a user selection rate of the particular video course; identifying the one or more particular video courses based on the confidence level determined for each video course in the one or more particular video courses (see [0035] lines 17-22; [0055] lines 20-25 and [0059]; [0061], [0063]: e.g. one or more of the  learning resources, which the system recommends to the user, already include videos. In addition, besides allowing the user to rate the quality of one or more educational resources, the system also stores data indicating which educational resources that the user has reviewed by the user, wherein such resources include videos, images, etc. Accordingly, the above indicates at least a number of views of the particular video course, or a user selection rate of the particular video course);
Regarding claim 21, the browser extension operates in one of a plurality of different modes; each mode of the plurality of different modes dictates (a) which actions a user of the computing device can initiate or (b) which types of access the user has to courses that are listed on the computing device ([0048], [0049], [0061]: e.g. the browser extension already executes various functions; such as: a function for tracking keywords from web searches or text of a reading material displayed in the browser window; a function for 
displaying one or more recommended educational resources, thereby allowing the user to access/view the educational resource(s), etc. Accordingly, the browser extension already operates in one of a plurality of different modes, each mode dictates which actions a user of the computing device can initiate, or which types of access the user has to courses that are listed on the computing device).  

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that, the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of any given reference are exemplary only. Accordingly, such citation(s) are not intended to limit or restrict the teaching of the given reference to the cited portion(s) of the reference only. Applicant is required to evaluate the entire disclosure of each reference pertinent to one or more of the claims.
●	Claims 14, 15 and 22 are rejected under 35 U.S.C.103 as being unpatentable over Gaglani 2015/0325133.	
Gaglani teaches the claimed limitations as discussed above per claim 13.  
Although Gaglani does not explicitly describe, “after causing the course identification data to be displayed on the computing device: determining that second web content that is different than the first web content is being presented on the computing device; determining, based on one or more past interactions of a user of the computing device, whether to present, on the computing device, additional course identification data related to the second web content; determining to not present second course identification data related to the second content”, Gaglani describes that the system dynamically adjusts the timing for the delivery of notifications regarding recommended materials based on various factors, including data collected regarding the user ([0054]). 
Gaglani further describe that the system determines, based on a web content displayed on the user’s device (such as a web interface depicting one or more documents viewed during one or more events), “which documents have been reviewed and thus which material should be pushed to the user” ([0061]). 
In this regard, the web interface, which indicates documents viewed during one or more events, indicates one or more past interactions of the user; and wherein the decision process regarding “which materials should be pushed to the user”, suggests the process of determining, based on the user’s past interaction data, whether to  present additional information to the user. It is worth noting that the limitation, “additional course identification data related to the second web content”, is referring merely to the information being presented.  

Gaglani’s system; for example, by incorporating an algorithm that allows the system to further analyze, besides one or more attributes relating to the user (e.g. documents that the user has viewed during one or more prior events, etc.), the current content item being displayed via the user’s device; and wherein the system further dynamically determines, based on the above analysis, whether one or more notifications (i.e. notification of recommended materials) relating to the current content item should be sent, etc., in order to improve the system’s functionality in sending notifications that are more relevant to the user’s needs or interest, so that notifications related to one or more random content items would not be sent inadvertently.    
Regarding claim 15, Gaglani teaches the claimed limitations as discussed above per claim 13.  
Gaglani further teaches, wherein the one or more particular courses are video courses, identifying, by the remote system, a profile, of a user of the computing device, that is hosted by a networking system; identifying, in the profile, one or more skills that are associated with the user; identifying, by the remote system, the one or more particular courses based on the one or more skills ([0035]; [0052], lines 1-16; [0056]; [0057]; [0061]; [0062]: e.g. one or more of the  learning resources, which the system recommends to the user, already include videos. Accordingly, one or more particular courses are video courses. The system—such as the Knowledge Diffusion Platform—also determines, based on the user’s accuracy in answering questions, Intuition Index that indicates the user’s meta knowledge; and wherein the system further  determines areas where the user’s knowledge base is weak, and thereby it identifies resources—questions and other content—to the user. Accordingly, the system: identifies a profile, of a user of the computing device, that is hosted by a networking system; identifies, in the profile, one or more skills that are associated with the user; and identifies the one or more particular courses based on the one or more skills).
	Gaglani does not explicitly describe that the one or more skills were added by the user. 
	However, already describes that the system delivers, based on one or more attributes related to the user (e.g. based on curriculum, requirements, interest, etc.), educational resources to the user; wherein the Knowledge Diffusion Platform receives input data over the network; and thereby it identifies and deliveries  educational resources to the user after based on processing the input data (see [0032], [0033], [0044]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gaglani’s system; for example, by providing an option that requires the user to provide one or more additional attributes (such as one or more knowledge levels, etc.), wherein the system further utilizes the above additional attributes when identifying one or more educational resources to the user, etc., in order to improve the accuracy of the system, so that the educational resources, which the system identifies to the user, would be more pertinent to advance the user’s knowledge.  
Regarding claim 22, Gaglani teaches the claimed limitations as discussed above per claim 13.  
Gaglani does not explicitly describe that the browser extension allows a user of the computing device to provide input that indicates two or more of: presenting the one or more particular courses immediately; saving the course identification data so that the 
However, Gaglani already teaches the user is interacting with the system, such as reading educational content, using the browser extension ([0049]); and wherein the system further allows the user: (i) to provide indications regarding the type of educational resources that the user prefers; and also (ii) to create study schedules by specifying, for example: the type of learning resource, frequency, delivery method, etc. ([0059], [0061], [0063]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gaglani’s system; for example, by incorporating an algorithm that allows the browser extension to receive one or more additional inputs from the user, such as: an input(s) indicating one or more educational resources that the user does not prefer; an input(s) indicating urgency status regarding one or more educational resources, etc., in order to enable the system to efficiently identify the most relevant educational resources for the user; and wherein the system further delivers the educational resources(s) to the user in timely manner, so that the system would be more adaptive to the user’s specific needs. 
●	Claim 17 is rejected under 35 U.S.C.102(a)(1) as being anticipated by Gaglani 2015/0325133 in view of Macadaan 2013/0066973. 
 Regarding claim 17, Gaglani teaches the claimed limitations as discussed above. Gaglani does not explicitly describe, “wherein the one or more keywords are a plurality of keywords that includes a first keyword and a second keyword, wherein the instructions, when executed by the one or more processors, further cause: determining that the first keyword is in a first location within the web content; based on the first location, associating the first keyword with a first weight; determining that the second keyword is in a second location within the web content; based on the second location, associating the second keyword with a second weight that is different than the first weight; wherein a first relevance score for a first course is based on the first keyword and first weight; wherein a second relevance score for a second course is based on the second keyword and the second weight”.
However, Macadaan teaches a content recommendation system that analyzes content—such as an article, which a user is viewing via his/her device; wherein the system extracts one or more keywords from the content ([0113]), and thereby assigns a weight to one or more of the keywords; wherein the weight being assigned to a keyword varies based on the location of the keyword in the content—such as a keyword in the title is assigned more weight than a keyword in the description ([0114]).  
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Gaglani in view of Macadaan; for example, by incorporating an algorithm that allows the system to assign a weight to each of the one or more keywords of the web content displayed on the user’s device, wherein the value of the weight being assigned to a keyword varies based on the location of the keyword in the content—such as a keyword in the title is assigned more weight than a keyword in the description, etc., in order to enable the system to generate a more precise score to each of the one or more educational resources based on its relevance to the content that the user is viewing; and thereby further improving the quality of the educational resources being recommended to the user.    
Allowable subject matter
10.	Each of claims 1 and 9 (including the respective dependent claims) involves allowable subject matter, except for the discrepancies identified above. Accordingly, making the recommended corrections would place the above claims in condition for allowance.     
	It is worth noting that each of claims 18 and 20 also involves allowable subject matter; however, each of the above claims is currently dependent on a rejected claim (i.e. claim 13). 
Response to Arguments.
11.	Applicant’s arguments have been fully considered (i.e. the arguments filed on 12/11/2020). However, the arguments are not persuasive. 
(i)	Applicant argues: 
The Office Action cites paragraphs 32, 44-46, and 49 of Gaglani for allegedly disclosing the bolded portion of Claim 13. However, paragraphs 44-46 describe actions that are performed by the Knowledge Diffusion Platform, not a browser extension . . . 
Thus, Gaglani' s browser extension tracks web searches and text that is displayed in a browser window. "Tracking" web searches and text displayed in a browser window does not involve analyzing. Instead, Gaglani's browser extension is a "dumb" extension that simply forwards, to the Knowledge Diffusion Platform, web searches and current text that is displayed in a browser window. The Knowledge Diffusion Platform is expected to perform any textual analysis, as evidence in paragraphs 39, 46, and 47. Therefore, paragraph 49 fails to disclose that the browser extension analyzes text, identifies one or more keywords within the text, and sends the identified keywords to a remote system.  
The Office Action cites paragraphs 43, 48, 54, and 75 of Gaglani for allegedly disclosing the italicized portion of Claim 13. However, Gaglani fails to disclose that a browser extension is involved at all in the manner recited. Paragraph 49 refers to a browser extension sending web searches and text to the Knowledge Diffusion Platform, but does not disclose that the Knowledge Diffusion Platform sends course identification to the browser extension. Paragraph 54 refers to sending notifications, but the only types of notifications mentioned are email messages, text messages, and a message sent through a custom application installed on a user's phone. Paragraph 54 (and the other cited paragraphs) fails to teach or suggest a system sending course identification to the same browser extension that sent keywords to the system . . . 


	Firstly, Applicant appears to misconstrue the teaching of Gaglani as applied to the browser extension. For instance, Applicant asserts, “‘Tracking’ web searches and text displayed in a browser window does not involve analyzing. Instead, Gaglani's browser extension is a ‘dumb’ extension that simply forwards, to the Knowledge Diffusion Platform, web searches and current text that is displayed in a browser window”
	However, unlike Applicant’s assertion, Gaglani's browser extension is a not a “dumb” extension that simply forwards web searches and current text that is displayed in a browser window. Instead, Gaglani describes (see [0049] lines 1-9, emphasis added),  
“	Aside from direct user input, in some embodiments, the Knowledge Diffusion Platform may gather information on a user via automated techniques. For example, in some embodiments, keywords from web searches (or text displayed in the browser window, as in the case of reading material) are tracked through a browser extension installed by the user. Such a browser extension may additionally ( or alternatively) convert reference article text into input for algorithms executed by the Knowledge Diffusion Platform”
As evident from the above excerpt, Gaglani's browser extension tracks keywords from (i) web searches, or (ii) text displayed in the browser window (e.g. text of a reading material). The above implementation confirms that the browser extension is indeed analyzing the text displayed on the interface in order to identify the keywords. Moreover, the browser extension converts reference article text into input for algorithm that the Knowledge Diffusion Platform is executing. 
Gaglani's browser extension not only analyzes the text to identify one or more keywords, but also transmits—to the Knowledge Diffusion Platform—one or more of the keywords. Consequently, Applicant’s arguments are certainly not persuasive. 
Secondly, Applicant further asserts that “The Knowledge Diffusion Platform is expected to perform any textual analysis, as evidence in paragraphs 39, 46, and 47 . . .” However, Applicant’s assertion does not negate the findings discussed above. It is worth noting that the Knowledge Diffusion Platform may also analyze text for various reasons; however, such functionality still does not necessarily negate the text analysis that the browser extension is performing (see the discussion above). So far, Applicant has not demonstrated whether Gaglani's browser extension lacks text analysis.  
Applicant also appears to omit the critical part of the teaching of the reference. For instance, Applicant asserts, “Paragraph 49 refers to a browser extension sending web searches and text to the Knowledge Diffusion Platform, but does not disclose that the Knowledge Diffusion Platform sends course identification to the browser extension”  
However, unlike Applicant’s assertion, paragraph [0054] does not simply “refers to a browser extension sending web searches and text to the Knowledge Diffusion Platform”. In contrast, the paragraph is positively describing that the browser extension  tracks keywords from (i) web searches, or (ii) text displayed in the browser window ([0049] lines 1-9). Accordingly, it is quite evident, at least to a person skilled in the art, that the browser extension does analyze the text, such as the text displayed on the interface, in order to identify the keywords. Consequently, Applicant’s assertions directed to the browser extension are once again inaccurate.   
Paragraph 54 (and the other cited paragraphs) fails to teach or suggest a system sending course identification to the same browser extension that sent keywords to the system”
However, it is worth nothing that the browser extension is installed on the user’s device (see [0049] lines 3-7); and therefore, the user is interacting with the Knowledge Diffusion Platform via the above browser. Accordingly, when the Knowledge Diffusion Platform is transmitting the recommended educational resources to the user ([0054], [0061]), the recommendations are displayed via the browser. In this regard, the reference is not necessarily required to recite the term “the same browser extension” in order to indicate the above process. Furthermore, again unlike Applicant’s assertion, the notifications being sent to the user are not limited to email messages, text messages, and a message sent through a custom application. In contrast, the system also sends practice questions relating to the subject that the user is studying ([0054], lines 27-33). Applicant again appears to omit part of the teaching of the reference.   
(ii)	Applicant further argues,
. . . In rejecting original Claim 15, the Office Action cites paragraphs 35, 52, 56, 61, and 62 of Gaglani. However, those paragraphs mention presenting questions to users, not video courses. Also, those paragraphs fail to disclose that one or more skills associated with a user are identified in a profile of the user, much less that the profile is hosted by a networking system, and further less that the skills were added to the profile by the user. Furthermore, Gaglani fails to disclose that skills are used to identify one or more courses, much less video courses. 
In the telephone interview, the Examiner kindly referenced paragraph 62 for allegedly disclosing "skills." However, the pertinent portion of paragraph 62 states, "In some embodiments, the items in the Newsfeed Interface 905 are prioritized according to criteria such as, for example, upcoming important dates, areas where the user's knowledge base is weak or user-selected preferences." The Examiner asserted that if Gaglani's system knows that a user's knowledge base is weak in a certain area, then Gaglani' s system must know the user's skills. Respectfully, this is incorrect. Not only does Gaglani fail to mention "skills" ( other than in the phrase "those skilled in the art"), Gaglani' s system may determine a user's knowledge base weakness in other ways, Gaglani fails to disclose the recited profile, the recited skills that the user listed in his/her profile, and using such skills to identify one or more video courses. 
. . . In rejecting original Claim 19, the Office Action cites paragraphs 55 and 59 of Gaglani for allegedly disclosing Claim 19. However, the pertinent portion of paragraph 59 merely states that a user is allowed to view and rate questions of a quiz, while the  pertinent portion of paragraph 55 merely states that a user may specify a confidence in his/her own answers to certain questions and then is able to rate those questions. A question is not a video course. Also, the rating is of a provider of a video course,  not the video course itself Therefore, Gaglani fails to disclose the limitations of Claim 19 . . . 

However, the Office disagrees with the above arguments at least for the following reasons:
Firstly, regarding claims 15 and 19, Applicant is attempting to show a patentable distinction by emphasizing the amendments currently added to the claims. However, the current office-action already addresses the newly added limitations. Particularly, a new ground of rejection is presented with respect to claim 15; and furthermore, additional sections are identified from the reference in order to indicate that the educational resources described in the reference already involve video materials (e.g. see above the discussion presented under section §103, as applied to claim 15; and also the discussion presented under section §102(a)(1) as applied to claim 19). Consequently, the current analysis already addresses Applicant’s arguments directed to the amendment. 
Secondly, unlike Applicant’s assertion, Gaglani does describe a user profile hosted by a network system; and wherein the user profile identifies one or more skills associated with the user. For instance, the Knowledge Diffusion Platform determines, based on the user’s accuracy in answering questions, Intuition Index that indicates the user’s meta knowledge ([0056]). This fact indicates that the Knowledge Diffusion Platform indeed stores a user profile that identifies a skill(s) associated with the user. 
also indicates that the Knowledge Diffusion Platform involves stored data that identifies one or more skills of the user. Consequently, Applicant’s assumption regarding “other ways” is inaccurate since the above process is still indicating one or more skills of the user. 
Moreover, again unlike Applicant’s assertion, Gaglani is not necessarily required to mention the term “skill” in order to illustrate the above fact. For instance, the term “knowledge” also implies skill. It is important to note that the evaluation of a reference should be based on a functional and/or structural feature(s) disclosed in the reference. 
The above findings confirm that Gaglani does describe a user profile hosted by a network system; and wherein the user profile identifies one or more skills associated with the user. Consequently, Applicant’s arguments are not persuasive.  
Applicant is also emphasizing some elementary features to make a patentable distinction. For instance, Applicant asserts, “A question is not a video course. Also, the rating is of a provider of a video course, not the video course itself”
However, Applicant fails to provide proper rationale to support the above assertion. It is worth noting that Gaglani already indicates that the educational resources include questions, images, videos, etc. (e.g. see [0035]). Accordingly, it is immaterial whether a question is a video or not since the educational resources that Gaglani provides already involves video materials. 

In addition, Gaglani already allows the user to rate educational courses. Accordingly, it is quite obvious even to a person with basic skills, let alone a person of ordinary skill in the art, to provide a simple option that also allows the user to rate the provider of the educational resource (e.g. the video provider). However, given Applicant’s argument, Applicant appears to fail to appreciate the above simple option. Nevertheless, it is merely optional—per claim 19—to rate the provider of the video course. Consequently, Applicant’s assumption is still irrelevant.    
The observations above also confirm that Applicant’s assumption, the so-called “fundamental differences”, is merely a subjective assumption that lacks proper basis.  
Thus, at least for the reasons discussed above, the Office concludes that none of claims 13-17, 19, 21 and 22 is patentable over the prior art.  

Conclusion
12.	Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN HUNTER can be reached on (571) 270-7791. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715